Case 1:19-cr-10195-WGY Document 56-3 Filed 06/22/20 Page 1 of 6

 
Case 1:19-cr-10195-WGY Document 56-3 Filed 06/22/20 Page 2 of 6

Po OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE Page 1 of 5

Report concerning SCR designation for TRICON
MMIC LLC investigation

Overview

 

Title Report concerning SCR designation for TRICON MMIC LLC investigation

Type

 

 

i - INITIAL-SIGNIFICANT CASE REPORT

 

Threshold Category PRBB- CounTER-PROLIFERATION - ATTEMPTED PROCUREMENT

 

 

Occurrence Date 03/04/2019

 

 

 

 

Routing Information

 

 

 

Supervisor Michael McGonigle
Automatic Distribution Office BO - Boston, MA
Document Notification Level .1-TO RECORD OWNER

 

 

 

 

Restrict Visibility

 

 

 

 

Groups Visible To Restricted

 

 

OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE
This document is loaned to you for official use only and remains the property of the Department of Homeland Security. Any further request for
disclosure of this document or information contained herein should be referred to HS} Headquarters togetrgcyipn y egepe hg document.
Case 1:19-cr-10195-WGY Document 56-3 Filed 06/22/20 Page 3 of 6

po OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE Page 2 of 5

Narrative

 

CASE INFORMATION
SAC OFFICE: BOSTON
SPECIAL AGENT NAME AND PHONE NUMBER: Thomas Brian Andersen )

ENTER THE CASE NUMBER: BOO6DV18B00001 (TRICON MMIC & Haoyang YU)

SELECT THRESHOLD CATEGORY: zz Procurement or attempted procurement of U.S. weapons

and/or controlled technologies by terrorists or other malicious actors

Haoyang YU is a naturalized United States citizen from China. YU was previously employed at Analog Devices in Chelmsford, MA as a
design engineer. While still employed at Analog, YU conspired with his wife, Yanzhi CHEN (an LPR from China), to incorporate TRICON MMIC
LLC, which provided YU an outlet to sell MMIC amplifiers. Although CHEN appears to be the company founder on paper, YU created
fictitious identities (Jack TRICON, Jack YU, etc.) to hide his role in the company. YU did this because the MMIC amplifiers that he is selling to
international customers, including those in China, are based upon designs and technical data that he stole from Analog while he was still
working there. HS! Boston learned that TRICON operates a corporate website which is used to market and sell their MMIC technology.
Based upon a review of the website, one of the products that TRICON designs or manufactures was identified as the TM5054. This
component is a wideband distributed power amplifier and is one of the products that YU stole the design plans from Analog. These types of
power amplifiers can be used in applications such as electronic warfare, radar, military satellite communications, and electronic
countermeasures. The TM5054 is designated by the Export Control Classification Number (ECCN) 3A001 and is subject to controls for the
following reasons; National Security (NS) and Anti-Terrorism (AT). YU has unlawfully exported these products to Japan, Spain, and China.

Additionally, several TRICON parts are presently being advertised for sale by Chinese companies on websites in the People’s Republic of
China. Some of the Chinese companies identify themselves as “sales representatives” for TRICON or as suppliers of integrated circuit
devices. The websites indicate that the TRICON MMICs can be used in a variety of applications, including aerospace and aviation, national
defense, testing instrument and equipment, and satellite communications. Some of the websites list the TRICON product numbers and
product specification sheets, including the TM-5054. As a result, these parts cannot be shipped to China without an export license. A
review of emails seized pursuant to a search warrant has also revealed that YU was paid $50,000 USD to consult with a Chinese MMIC
manufacturer. That Chinese company is seeking to use US techniques, innovations and know-how to produce their own MMIC amplifiers.
The consulting work is evidence of additional export violations to China.

DATE OF LAST ROL: 1/15/2019

 

 

 

OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE

This document is loaned to you for official use only and remains the property of the Department of Homeland Security. Any further request for
disclosure of this document or information contained herein should be referred to HS! Headquarters togetirgcyith y Eqeng 9 document.
Case 1:19-cr-10195-WGY Document 56-3 Filed 06/22/20 Page 4 of 6

po OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE Page 3 of 5

ADDITIONAL CASE INFORMATION
PARTICIPATING HSI OFFICES:

1. Domestic- 2. International- ay
CASE VIOLATIONS AND THREATS

POTENTIAL VIOLATIONS: 18 U.S.C. § 1832 - Theft of Trade Secrets, 50 U.S.C. § 1705 IEEPA - (Unlawful Exports), 18 U.S.C. § 554 -

Smuggling, Export Administrations Regulations, 15 C.F.R. §§ 730-744 - ECRA (Unlawful Exports after September 1, 2018), 18 U.S.C. § 1956
- Money Laundering

NATIONAL SECURITY THREAT: YES

 

 

 

 

OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE
This document is loaned to you for official use only and remains the property of the Department of Homeland Security. Any further request for
disclosure of this document or information contained herein should be referred to HSi Headquarters togetirgcyipny EqeDa tPF document.
Case 1:19-cr-10195-WGY Document 56-3 Filed 06/22/20 Page 5 of 6

OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE

Page 4 of 5

 

 

 

 

 

 

 

 

 

 

Metadata
Document Status Approved
Opened 3/4/2019
Last Updated 5/6/2019
Thomas Andersen
Thomas Andersen
Owner's) |
MICHAEL MCGONIGLE
Stephen Valentine
Approves |
Lennis Barrois
Approved ee
Michael Shea
Approved

 

 

 

 

Case Metadata

 

 

OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE

This document is loaned to you for official use only and remains the property of the Department of Homeland Security. Any further request for
disclosure of this document or information contained herein should be referred to HSI Headquarters togethrgryith y egepg (pe document.
Case 1:19-cr-10195-WGY Document 56-3 Filed 06/22/20 Page 6 of 6

 

 

 

 

PT OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE Page 5 of 5
Case Title TRICON MMIC & Haoyang YU
Case Opened 3/22/2018
Case Last Updated 6/17/2019

 

Michael McGonigle

 

 

 

 

 

OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE
This document is loaned to you for official use only and remains the property of the Department of Homeland Security. Any further request for
disclosure of this document or information contained herein should be referred to HSI Headquarters togetharyith y Egepg eps, document.
